Citation Nr: 0617666	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for left ankle 
condition.

2.	Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The VA Regional Office in Newark, New Jersey is the 
current agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran in this case seeks compensation for two injuries.  
First, he claims that his current left ankle pain is a direct 
result of an injury he suffered while participating in 
airborne training while in service.  He also claims that his 
current hemorrhoid condition began in 1979 while he was on 
active duty.  

The veteran was scheduled to take a VA examination in 
November 2003 to help determine the possible causes of these 
injuries but failed to report or reschedule.  Because there 
is no objective evidence in the claims file regarding the 
service history of these injuries, the VA examination may 
have provided material evidence to substantiate the veteran's 
claims.  The Regional Office noted a lack of a VA examination 
as one of the key factors contributing to its decision to 
deny.  In his Notice of Disagreement, the veteran claims he 
never received notification of his scheduled VA examination. 
He suggests that he might have not received any notification 
because of his unconventional living arrangements.  After 
being homeless for some time, the veteran began living at the 
Goodwill Rescue Mission (hereinafter "the Mission") in 
August 2003.  In his original claim, the veteran listed a 
P.O. Box for his address.  On subsequent correspondence with 
the VA, he provided the address of the Mission.  An October 
2003 VA outpatient treatment record noted that a telephone 
call to the number listed on the veteran's medical record was 
answered by someone who indicated that the veteran had not 
lived at that residence for two months, and that his 
whereabouts were unknown.  The veteran has stated that he was 
in the process of moving into the Mission around the time the 
notification letter was allegedly sent.  Therefore, it is 
possible that the letter never reached the veteran.  Because 
of these circumstances, the Board concludes that it is 
plausible that the veteran missed his VA examination because 
he did not receive the notification letter.  Therefore, for 
the sake of thoroughness and to ensure that the evidence in 
this case is adequately developed for adjudication, the Board 
concludes that the veteran should be given one more 
opportunity to submit to a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which treated him for a 
left ankle or a hemorrhoid disorder.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of the veteran's left ankle injuries.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to provide an opinion as to whether 
the veteran sustained any left ankle 
injury in service, and if so, is it at 
least as likely as not that it resulted 
in a current chronic left ankle disorder?  
Reasons and bases are to be provided for 
any opinion rendered.  

4. The veteran should be scheduled for an 
examination of his hemorrhoids with the 
appropriate specialist.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to provide an opinion as to whether 
the hemorrhoids noted in service resulted 
in chronic hemorrhoids?  Reasons and 
bases are to be provided for any opinion 
rendered.  

5. The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6. Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO must readjudicate the 
veteran's claim based on all evidence of 
record.  If the claim is denied, the 
veteran and his representative must be 
provided with a Supplemental Statement of 
the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to incorporate a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


